{¶ 111} I concur with the majority in judgment only as to appellants' Assignments of Error Nos. I through V, VII through XVI, XVIII And XIX. I respectfully dissent as to appellants' Assignments of Error Nos. VI and XVII.
 {¶ 112} In their sixth assignment of error, appellants complain that appellee should not have been awarded sanctions against Abdollah Afjeh for filing certain pleadings that were signed by only Nasrin Afjeh.
 {¶ 113} Mid-trial, when the court originally imposed sanctions, the court referred to a singular "defendant," using the pronoun "her" throughout the decision. In the final order, after appellee submitted damages, "defendant" became "defendants." This is inconsistent with the original sanctions decision. I would remand as to that portion only for clarification.
 {¶ 114} In their seventeenth assignment of error, appellants suggest that the trial court erred in denying their counterclaim, asserting denial of due process in appellee's zoning board revoking previously issued fence permits.
 {¶ 115} Due process is guaranteed by the United States and Ohio Constitutions in administrative proceedings. Tall PinesHoldings, Inc. v. Testa, 10th Dist. No. 04AP-372,2005-Ohio-2963, at ¶ 29. Due process requires that prior to administrative action which results in an individual's loss of property, the government must provide that person with notice, reasonably calculated to apprise him or her of the pendency of the action, and an opportunity to be heard. Id., citingAkron-Canton Regional Airport Auth. v. Swinehart (1980),62 Ohio St. 2d 403, 406.
 {¶ 116} In the present matter, appellants were before the board on an application for a variance to build a front yard fence when a board member moved, not only to deny them the variance, but also to revoke two fence permits already issued. Appellants were deprived of any notice of the consideration of the permits already vested in time reasonably sufficient to phrase a response to this new development. In my view, then, appellee's revocation of appellants' pre-existing fence permits should be vacated.